Case 6:19-cv-02264-CEM-EJK Document 21 Filed 02/20/20 Page 1 of 3 PageID 355




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

    SEOUL SEMICONDUCTOR CO., LTD., a
    Korean corporation and SEOUL VIOSYS
    CO., LTD., a Korean corporation,

                     Plaintiffs,                         Case No. 6:19-cv-02264-CEM-EJK

    v.

    HEALTHE, INC.

                     Defendant.
                                           /

                            DEFENDANT’S CERTIFICATE OF
                   INTERESTED PARTIES AND CORPORATE DISCLOSURE

          Defendant Healthe, Inc. (“Healthe” or “Defendant”) hereby discloses the following

   pursuant to this Court’s Interested Persons Order (Document 7):

          1.        The name of each person, attorney, association of persons, firm, law firm,

   partnership, and corporation that has or may have an interest in the outcome of this action —

   including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded

   companies that own 10% or more of a party’s stock, and all other identifiable legal entities

   related to any party in the case:

               •    Healthe, Inc.

               •    Lighting Science Group Corporation

               •    Pegasus Capital Advisors, L.P.

               •    Pegasus Partners IV, L.P.

               •    Pegasus Partners V, L.P.




                                                1
Case 6:19-cv-02264-CEM-EJK Document 21 Filed 02/20/20 Page 2 of 3 PageID 356




               •   Widerman Malek, PL

               •   Noroozi PC

          2.       The name of every other entity whose publicly-traded stock, equity, or debt may

   be substantially affected by the outcome of the proceedings:

               •   Pegasus Capital Advisors, L.P.

               •   Pegasus Partners IV, L.P.

               •   Pegasus Partners V, L.P.

          3.       The name of every other entity which is likely to be an active participant in the

   proceedings, including the debtor and members of the creditors’ committee (or twenty largest

   unsecured creditors) in bankruptcy cases:

               •   None.

          4.       The name of each victim (individual or corporate) of civil and criminal conduct

   alleged to be wrongful, including every person who may be entitled to restitution:

               •   Healthe, Inc.

          I hereby certify that, except as disclosed above, I am unaware of any actual or potential

  conflict of interest involving the district judge and magistrate judge assigned to this case, and

  will immediately notify the Court in writing on learning of any such conflict.




                                                2
Case 6:19-cv-02264-CEM-EJK Document 21 Filed 02/20/20 Page 3 of 3 PageID 357




   DATED: February 20, 2020

                                                        Respectfully submitted,

                                                        /s/ Mark F. Warzecha
                                                        Mark F. Warzecha
                                                        Florida Bar No. 95779
                                                        MFW@USLegalTeam.com
                                                        WIDERMAN MALEK, PL
                                                        1990 W. New Haven Ave., Ste 201
                                                        Melbourne, FL 32904
                                                        Telephone: (321) 255-2332
                                                        Facsimile: (321) 255-2351
                                                        Attorney for Defendant



                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this February 20, 2020, I electronically filed the

   foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice

   of electronic filing to all counsel of record.


                                                        /s/ Mark F. Warzecha




                                                    3
